Motion for reargument granted. Upon reargument, the court adheres to the original determination. Assuming, arguendo, that the detention of appellant was a false arrest, which he might resist, he nevertheless had no right to use more force than such resistance required. The trial court has found that the testimony of the police officers was true. That being so, there was no cause for appellant to apprehend bodily harm, and his violent conduct in biting a police officer supports the conclusion that thereby he committed an assault. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ. [See ante, p. 948.]